                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 JOSEPH HEBERT, individually and on             §
 behalf of all others similarly situated,       §
                                                §
                Plaintiffs,                     §     CASE NO. 2:17-CV-00852
                                                §     JUDGE GEORGE C. SMITH
 vs.                                            §     MAGISTRATE JUDGE JOLSON
                                                §
 CHESAPEAKE OPERATING, INC.                     §
 AND CHESAPEAKE                                 §
 OPERATING, LLC,                                §
                                                §
                Defendants.                     §

             ORDER GRANTING PLAINTIFFS’ MOTION TO WITHDRAW
                 MOTION FOR EQUITABLE TOLLING AS MOOT

       The Court having considered Plaintiffs’ Motion to Withdraw Motion for Equitable Tolling

(Doc. 35) as Moot, is of the opinion that it should be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ Motion

for Equitable Tolling (Doc. 35) is Denied as moot.



       Dated this ___25th _ day of January, 2019.

                                                     s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
